Exhibit 10.1

EXECUTION VERSION

 

MERRILL LYNCH, PIERCE, FENNER &

SMITH INCORPORATED

BANK OF AMERICA, N.A.

One Bryant Park

New York, New York 10036

  

WELLS FARGO SECURITIES, LLC

Duke Energy Center

550 South Tryon Street

Charlotte, North Carolina 28202

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

301 South College Street

Charlotte, North Carolina 28288

CONFIDENTIAL

November 2, 2014

Laboratory Corporation of America Holdings

531 South Spring Street

Burlington, NC 27215

Attention: Glenn Eisenberg, Executive Vice President, Chief Financial Officer

Project Neon

Bridge Facility Commitment Letter

Ladies and Gentlemen:

You (“you” or the “Borrower”) have advised Bank of America, N.A. (“Bank of
America”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (or its designated
affiliates, “MLPFS” and, together with Bank of America, “BofAML”), Wells Fargo
Bank, National Association (“Wells Fargo Bank”), Wells Fargo Securities, LLC
(“Wells Fargo Securities” and, together with Wells Fargo Bank, “Wells Fargo”,
and, together with BofAML, the “Commitment Parties”, “we” or “us”) that you
intend to acquire (the “Acquisition”) all of the outstanding equity interest in
Covance Inc. (the “Acquired Business”), through a merger transaction with Neon
Merger Sub Inc., and to consummate the other Transactions. In connection
therewith, the Borrower intends to obtain a senior unsecured bridge term loan
credit facility (the “Bridge Facility”) in an aggregate principal amount of
$4,250,000,000 (as such amount may be reduced as set forth in the Term Sheet)
comprised of two tranches: (a) a $3,850,000,000 364-day unsecured debt bridge
tranche and (ii) a $400,000,000 60-day cash bridge tranche. The date of
consummation of the Acquisition is referred to herein as the “Closing Date.”

1. Commitments. In connection with the foregoing, (a) each of Bank of America
and Wells Fargo Bank is pleased to advise you of its several, and not joint,
commitment to provide the applicable percentage set forth in Schedule I hereto
of the full principal amount of the Bridge Facility (in such capacity, each an
“Initial Bridge Lender” and together, the “Initial Bridge Lenders”) and Bank of
America is pleased to advise you of its willingness and you hereby appoint Bank
of America, to act as the sole and exclusive administrative agent (in such
capacity, the “Administrative Agent”) for the Bridge Facility, and you hereby
appoint Wells Fargo Bank, to act as syndication agent for the Bridge Facility,
all upon and subject to the terms and conditions set forth in this letter and in
Exhibits A and B hereto (collectively, the “Term Sheet” and, together with this
letter agreement, the “Commitment Letter”) and (b) each of MLPFS and Wells Fargo
Securities is pleased to advise you of its willingness, and you hereby



--------------------------------------------------------------------------------

engage MLPFS and Wells Fargo Securities, to act as an exclusive joint lead
arranger and an exclusive joint bookrunner (in such capacity, each a “Lead
Arranger” and together, the “Lead Arrangers”) for the Bridge Facility, and in
connection therewith to form a syndicate of lenders for the Bridge Facility
(collectively, the “Lenders”) in consultation with you, including Bank of
America and Wells Fargo Bank. Bank of America and MLPFS will have “lead left”
placement on all marketing materials relating to the Bridge Facility and will
perform the duties and exercise the authority customarily performed and
exercised by them in such role, including acting as joint manager of the
physical books. You further agree that no other titles will be awarded and no
compensation (other than that expressly contemplated by this Commitment Letter
and the Fee Letter referred to below) will be paid in order to obtain
commitments in connection with the Bridge Facility unless you and we shall so
agree. The commitments of the Initial Bridge Lenders in respect of the Bridge
Facility and the undertaking of the Lead Arrangers to provide the services
described herein are subject to the satisfaction of each of the conditions
precedent set forth herein and in the Term Sheet (it being understood that the
commitments of the Initial Bridge Lenders hereunder in respect of the Bridge
Facility are subject only to the conditions set forth in Section 5 of the
Commitment Letter and in Exhibit B attached to this Commitment Letter). All
capitalized terms used and not otherwise defined herein shall have the same
meanings as specified therefor in the Term Sheet.

2. Syndication. The Lead Arrangers intend to commence syndication of the Bridge
Facility promptly after your acceptance of the terms of this Commitment Letter
and the Fee Letter (as hereinafter defined) and the execution of the Acquisition
Agreement (which syndication shall not reduce the commitments of the Initial
Bridge Lenders hereunder, except as provided for in Section 8). Until the
earlier of 60 days following the Closing Date and the completion of a Successful
Syndication (as defined in the Fee Letter (as defined below)) (such date, the
“Syndication Date”), you agree to actively assist, and to use your commercially
reasonable efforts to cause the Acquired Business and its subsidiaries to
actively assist, the Lead Arrangers in achieving a Successful Syndication (as
defined in the Fee Letter). Such assistance shall include (a) your providing and
causing your advisors to provide, and using your commercially reasonable efforts
to cause the Acquired Business, their subsidiaries and their advisors to
provide, the Lead Arrangers and the Lenders upon reasonable request with all
information reasonably deemed necessary by the Lead Arrangers to complete such
syndication, including, but not limited to, information and evaluations prepared
by you, the Acquired Business and your and its advisors, or on your or its
behalf, relating to the Transactions (including the Projections (as hereinafter
defined)), (b) your assistance in the preparation of a confidential information
memorandum with respect to the Bridge Facility in form and substance customary
for transactions of this type and otherwise reasonably satisfactory to the Lead
Arrangers (each, an “Information Memorandum”) and other customary marketing
materials to be used in connection with the syndication of the Bridge Facility
(collectively with the Term Sheet and any additional summary of terms prepared
for distribution to Public Lenders (as hereinafter defined), the “Information
Materials”), (c) your using your commercially reasonable efforts to ensure that
the syndication efforts of the Lead Arrangers benefit from your existing lending
relationships and, to the extent practical and appropriate, the existing banking
relationships of the Acquired Business, (d) your using commercially reasonable
efforts to execute and deliver one or more Joinder Agreements (as hereinafter
defined) delivered to you in respect of any Permitted Assignee, as soon as
reasonably practicable following commencement of syndication of the Bridge
Facility and (e) your otherwise assisting the Lead Arrangers in their
syndication efforts, including by making your officers and advisors, and using
your commercially reasonable efforts to make the officers and advisors of the
Acquired Business, available from time to time to attend and make presentations
at one or more meetings of prospective Lenders at times and places to be
mutually agreed, subject to confidentiality agreements acceptable to Borrower
and the Lead Arrangers.

You further agree to use commercially reasonable efforts to deliver to one or
more investment banks appointed by you to place or sell securities in connection
with the Senior Notes

 

-2-



--------------------------------------------------------------------------------

(collectively the “Investment Bank”), not later than 10 business days prior to
the Closing Date (or as soon thereafter as reasonably practicable), a complete
preliminary prospectus supplement, preliminary offering memorandum or
preliminary private placement memorandum (collectively, an “Offering Document”)
suitable for use in a customary “road show” relating to the placing or selling
of securities in connection with the Senior Notes, which contains all financial
statements and other data required to be included therein or customarily
included therein (including all audited financial statements, all unaudited
financial statements (which shall have been reviewed by your independent
accountants as provided in the procedures specified by the Public Company
Accounting Oversight Board in AU 722) and all required pro forma financial
statements prepared in accordance with, or reconciled to, generally accepted
accounting principles in the United States and prepared in accordance with
Regulation S-X under the Securities Act of 1933, as amended), and all other data
(including selected financial data) that the Securities and Exchange Commission
would require in a registered offering of the Senior Notes or that would be
necessary for the Investment Banks to receive customary “comfort” (including
“negative assurance” comfort) from independent accountants in connection with
the Senior Notes and (2) arrange to deliver at the closing of such placement or
sale (A) a customary comfort letter (which shall provide “negative assurance”
comfort) from your independent accountants (and any predecessor accountant or
acquired company accountant to the extent financial statements of the Borrower
or any acquired company audited or reviewed by such accountants are or would be
included in any Offering Document) and (B) a customary “10b-5” legal opinion or
disclosure letter from your counsel.

In order to facilitate an orderly and successful syndication of the Bridge
Facility, you agree that until the Syndication Date, the Borrower will not
issue, announce, offer, place or arrange debt securities or any syndicated
credit facilities of the Borrower or its subsidiaries (other than (i) the Senior
Notes, (ii) the Term Loan Facility and (iii) amendments or refinancings of the
Existing Credit Agreement that do not increase the aggregate committed amount
thereof and (iv) any other financing agreed by the Lead Arrangers), in each case
if such issuance, announcement, offering, placement or arrangement could
reasonably be expected to materially impair the primary syndication of the
Bridge Facility.

It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the syndication of the Bridge Facility in consultation with you,
including decisions as to the selection of prospective Lenders and any titles
offered to proposed Lenders, when commitments will be accepted and the final
allocations of the commitments among the Lenders. It is understood that no
Lender participating in the Bridge Facility will receive compensation from you
in order to obtain its commitment, except on the terms contained herein and in
the Term Sheet and Fee Letter. It is also understood and agreed that the amount
and distribution of the fees among the Lenders will be at the sole and absolute
discretion of the Lead Arrangers.

Notwithstanding to the contrary contained in this Commitment Letter or any other
agreement or undertaking concerning the Bridge Facility, but without limiting
the conditions precedent in Section 5 hereof or Exhibit B, and without limiting
your obligations to assist with syndication in this Section 2, none of the
foregoing obligations under the provisions of this Section 2 nor the
commencement, conduct or completion of the syndication contemplated by this
Section 2 is a condition to the commitments or the funding of the Bridge
Facility on the Closing Date

3. Information Requirements. You hereby represent and warrant that (a) all
written information, other than Projections (as defined below), forward-looking
information and other information of a general economic or industry nature (the
“Information”), that has been or is hereafter made available to the Lead
Arrangers or any of the Lenders by or on behalf of you or any of your
representatives in connection with any aspect of the Transactions (which
representation and warranty shall be to the best of your knowledge to the extent
it relates to the Acquired Business or its subsidiaries

 

-3-



--------------------------------------------------------------------------------

or businesses), when taken as a whole, is and will be when furnished complete
and correct in all material respects and does not and will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein not misleading in light of the
circumstances under which such statements were made or are made, when taken as a
whole (giving effect to all supplements and updates provided thereto) and
(b) all financial projections concerning the Borrower, the Acquired Business and
their subsidiaries that have been or are hereafter made available to the Lead
Arrangers or any of the Lenders by or on behalf of you or any of your
representatives (the “Projections”) have been or will be prepared in good faith
based upon reasonable assumptions that were believed by the Borrower to be
reasonable as of the date of such Projections are prepared and as of the date
such Projection are made available to the Lead Arrangers (it being understood
that the Projections are as to future events and are not to be viewed as facts,
the Projections are subject to significant uncertainties and contingencies, many
of which are beyond your control, that no assurance can be given that any
particular Projections will be realized and that actual results during the
period or periods covered by any such Projections may differ significantly from
the projected results and such differences may be material). You agree that if
at any time prior to the Syndication Date, you become aware that any of the
representations in the preceding sentence would be incorrect in any material
respect (to your knowledge with respect to Information and forward looking
information relating to the Acquired Business) if the Information and
Projections were being furnished, and such representations were being made, at
such time, then you will promptly supplement, or cause to be supplemented, the
Information and Projections so that such representations (to your knowledge with
respect to Information and forward looking information relating to the Acquired
Business) will be correct in all material respects at such time. The accuracy of
the foregoing representations and warranties, whether or not cured or
supplemented, shall not be a condition to the obligations of any of the Initial
Bridge Lenders hereunder unless the inaccuracy results in an express condition
hereunder otherwise not being satisfied on the Closing Date. In issuing this
commitment and in arranging and syndicating the Bridge Facility, the Commitment
Parties are and will be using and relying on the Information and the Projections
without independent verification thereof.

You acknowledge that (a) the Lead Arrangers on your behalf will make available
Information Materials to the proposed syndicate of Lenders by posting the
Information Materials on IntraLinks or another similar electronic system and
(b) certain prospective Lenders (such Lenders, “Public Lenders”; all other
Lenders, “Private Lenders”) may have personnel that do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Borrower, the Acquired Business,
their respective affiliates or any other entity, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such entities’ securities. If
requested, you will assist us in preparing an additional version of the
Information Materials not containing MNPI (the “Public Information Materials”)
to be distributed to prospective Public Lenders.

Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Information Materials and (b) to prospective Public
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Public Information Materials and confirming the absence of
MNPI therefrom. In addition, at our request, you shall identify Public
Information Materials by clearly and conspicuously marking the same as “PUBLIC”.

You agree that the Lead Arrangers on your behalf may distribute the following
documents to all prospective Lenders, unless you advise the Lead Arrangers in
writing (including by email) within a reasonable time prior to their intended
distributions that such material should only be distributed to prospective
Private Lenders: (a) administrative materials for prospective Lenders such as
lender meeting invitations and funding and closing memoranda, (b) notifications
of changes to the terms

 

-4-



--------------------------------------------------------------------------------

of the Bridge Facility and (c) other materials intended for prospective Lenders
after the initial distribution of the Information Materials, including drafts
and final versions of definitive documents with respect to the Bridge Facility.
If you advise us that any of the foregoing items should be distributed only to
Private Lenders, then the Lead Arrangers will not distribute such materials to
Public Lenders without further discussions with you. You agree that Information
Materials made available to prospective Public Lenders in accordance with this
Commitment Letter shall not contain MNPI.

4. Fees and Indemnities.

(a) You agree to pay, or cause to be paid, the fees set forth in the separate
fee letter addressed to you dated the date hereof from the Commitment Parties
(the “Fee Letter”). You also agree to reimburse the Commitment Parties from time
to time on demand for all reasonable documented or invoiced out-of-pocket fees
and expenses (including, but not limited to, the reasonable fees, disbursements
and other charges of counsel which shall be limited to the reasonable and
documented or invoiced out-of-pocket fees and other charges of one counsel to
the Lead Arrangers and the Administrative Agent, and, if necessary, of one
regulatory counsel and one local counsel to the Lenders retained by the Lead
Arrangers in each relevant regulatory field and each relevant jurisdiction,
respectively (and, in the case of an actual or perceived conflict of interest
where the Commitment Party affected by such conflict notifies you of the
existence of such conflict and thereafter retains its own counsel, of another
firm of counsel for each such affected Commitment Party), and due diligence
expenses) incurred in connection with the Bridge Facility, the syndication
thereof, the preparation of the Credit Documentation therefor and the other
transactions contemplated hereby, whether or not the Closing Date occurs or any
Credit Documentation is executed and delivered or any extensions of credit are
made under the Bridge Facility. You acknowledge that we may receive a benefit,
including without limitation, a discount, credit or other accommodation, from
any of such counsel based on the fees such counsel may receive on account of
their relationship with us including, without limitation, fees paid pursuant
hereto.

(b) You also agree to indemnify and hold harmless each of the Commitment
Parties, each other Lender and each of their affiliates and controlling persons,
successors and assigns and their respective officers, directors, employees,
agents, advisors and other representatives (each, an “Indemnified Party”) from
and against (and will reimburse each Indemnified Party as the same are incurred
for) any and all claims, damages, losses, liabilities and expenses (including,
without limitation, the reasonable fees, disbursements and other charges of
counsel (but limited, in the case of legal fees and expenses, to the reasonable
and documented or invoiced out-of-pocket fees and expenses of one counsel,
representing all of the Indemnified Parties, taken as a whole, and, if
necessary, of a single local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for all such
Indemnified Parties, taken as whole (and, in the case of an actual or perceived
conflict of interest where the Indemnified Party affected by such conflict
notifies you of the existence of such conflict and thereafter retains its own
counsel, of another firm of counsel for each such affected Indemnified Party)))
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (a) any aspect
of the Transactions or any similar transaction and any of the other transactions
contemplated thereby or (b) the Bridge Facility or any use made or proposed to
be made with the proceeds thereof, except to the extent such claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from (x) such Indemnified
Party’s gross negligence, bad faith or willful misconduct, (y) such Indemnified
Party’s material breach of this Commitment Letter, the Fee Letter or any of the
Credit Documentation or (z) disputes solely among Indemnified Parties not
arising from or in connection with any act or omission by the Borrower or any of

 

-5-



--------------------------------------------------------------------------------

its affiliates (other than any Proceedings (as hereinafter defined) against a
Commitment Party in its capacity or in fulfilling its role as an administrative
agent or arranger or other similar role under the Bridge Facility). In the case
of any claim, litigation, investigation or proceeding (any of the foregoing, a
“Proceeding”) to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such Proceeding is brought by you, your equity
holders or creditors, the Acquired Business or their subsidiaries, affiliates or
equity holders, or an Indemnified Party, whether or not an Indemnified Party is
otherwise a party thereto and whether or not any aspect of the Transactions is
consummated. You also agree that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to you, or your
subsidiaries or affiliates or to your respective equity holders or creditors
arising out of, related to or in connection with any aspect of the Transactions,
except to the extent of direct (as opposed to special, indirect, consequential
or punitive) damages determined in a final, non-appealable judgment by a court
of competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence, bad faith or willful misconduct. It is further agreed that the
Commitment Parties shall only have liability to you (as opposed to any other
person), and that the Commitment Parties shall be severally liable solely in
respect of their respective commitments to the Bridge Facility, on a several,
and not joint, basis with any other Lender. Notwithstanding any other provision
of this Commitment Letter, no Indemnified Party shall be liable for any
indirect, special, punitive or consequential damages in connection with its
activities relating to the Bridge Facility. Notwithstanding any other provision
of this Commitment Letter, no Indemnified Party shall be liable for any damages
arising from the use by others of information or other materials obtained
through electronic telecommunications or other information transmission systems,
other than for direct, actual damages resulting from the gross negligence or
willful misconduct of such Indemnified Party as determined by a final,
non-appealable judgment of a court of competent jurisdiction. You shall not be
liable for any settlement of any Proceeding effected without your prior written
consent (which consent shall not be unreasonably withheld or delayed), but if
settled with your prior written consent or if there is a final judgment in any
such Proceeding, you agree to indemnify and hold harmless each Indemnified Party
from and against any and all losses, claims, damages, liabilities and expenses
by reason of such settlement or judgment in accordance with this Section 4. You
shall not, without the prior written consent of an Indemnified Party (which
consent shall not be unreasonably withheld), effect any settlement of any
pending or threatened Proceeding against an Indemnified Party in respect of
which indemnity could have been sought hereunder by such Indemnified Party
unless such settlement (i) includes an unconditional release of such Indemnified
Party from all liability or claims that are the subject matter of such
Proceeding and (ii) does not include any statement as to any admission of fault
by or on behalf of such Indemnified Party.

5. Conditions to Financing. Each Initial Bridge Lender’s commitment hereunder,
and each of our agreements to perform the services described herein, are subject
solely to satisfaction or waiver of each of the following conditions precedent:
(a) since November 2, 2014, no change or event shall have occurred that has had
or would reasonably be expected to have an Acquired Business Material Adverse
Effect (as defined below), (b) the negotiation, execution and delivery of
definitive documentation with respect to the Bridge Facility consistent with
this Commitment Letter and the Fee Letter, customary for transactions of such
type and otherwise reasonably satisfactory to the Lead Arrangers and you (the
“Credit Documentation”); provided that, subject to the Limited Conditionality
Provision (as defined below), documentation substantially similar to the
documentation (with adjustments to reflect that the Facility is a “bridge”
facility) in connection with the Existing Credit Agreement, with such
modifications as are set forth in the Term Sheet or are mutually agreed upon, is
satisfactory for this purpose, and (c) the satisfaction of conditions set forth
on Exhibit B. For the purposes hereof, “Acquired Business Material Adverse
Effect” means any change, effect, event, occurrence, circumstance or state of
facts that, with all other changes, effects, events, occurrences, circumstances
and states of fact, (1) is or would reasonably be expected to be materially
adverse to the business, financial condition or results of

 

-6-



--------------------------------------------------------------------------------

operations of the Company and its Subsidiaries, taken as a whole, other than any
change, effect, event, occurrence, circumstances or state of facts to the extent
relating to (i) the economy in general, (ii) the pharmaceutical, biotechnology,
healthcare, contract research, contract sales, drug development, healthcare
informatics, chemical, agrochemical and food industries generally, including
changes in the use, adoption or non-adoption of technologies or industry
standards, (iii) the securities, credit, financial or other capital markets
generally in the United States or elsewhere in the world, including changes in
interest rates, (iv) any change in the Company’s stock price or trading volume
or any failure, in and of itself, to meet internal or published projections,
forecasts or estimates in respect of revenues, earnings, cash flow or other
financial or operating metrics for any period (provided, however, that the facts
or causes underlying or contributing to such change or failure may be considered
in determining whether a Material Adverse Effect has occurred unless otherwise
excluded pursuant to any of the other clauses of this definition), (v) changes
following the date hereof in Law, legislative or political conditions or policy
or practices of any Governmental Entity, (vi) changes following the date of
hereof in applicable accounting regulations or principles or official
interpretations thereof, (vii) changes in foreign currency rates, (viii) an act
of terrorism or an outbreak or escalation of hostilities or war (whether
declared or not declared) or any natural disasters or any national or
international calamity or crisis, (ix) the announcement of this Agreement or the
Transactions or the consummation of the Transactions (including any loss of
customers, suppliers, employees or other commercial relationships or any action
taken or requirements imposed by any Governmental Entity in connection with the
Transactions) (provided, however, that this clause (ix) shall not apply to
Section 3.01(d)(ii)) or (x) actions (or omissions) of the Company and its
Subsidiaries taken (or not taken) with the consent of Parent or as required to
comply with the terms of this Agreement (other than any requirement to operate
in the ordinary course of business); provided, however, that the changes,
effects, events, occurrences, circumstances or states of facts set forth in the
foregoing clauses (i), (ii), (iii), (v) and (vi) shall be taken into account in
determining whether a “Material Adverse Effect” has occurred to the extent such
changes, effects, events, occurrences, circumstances or states of facts have a
disproportionate adverse effect on the Company and its Subsidiaries, taken as a
whole, when compared to other participants in the industries in which the
Company and its Subsidiaries operate, or (2) prevents or materially impairs or
delays the ability of the Company to consummate the Merger or the other
Transactions. All capitalized terms, and section references, in the preceding
definition of “Acquired Business Material Adverse Effect” shall have the meaning
assigned to such terms, or refer to such sections, in the Acquisition Agreement
in effect on the date hereof and references to “this Agreement” in the preceding
definition of “Acquired Business Material Adverse Effect” shall be a reference
to the Acquisition Agreement.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transactions to the contrary, the only representations the
accuracy of which shall be a condition to the availability of the Bridge
Facility on the Closing Date shall be (a) such of the representations made by
the Acquired Business in the Acquisition Agreement (as hereinafter defined) as
are material to the interests of the Lenders, but only to the extent that you
have (or a subsidiary of yours has) the right to terminate your (or your
affiliates’) obligations under the Acquisition Agreement as a result of the
breach of such representations in the Acquisition Agreement, or the accuracy of
such representations in the Acquisition Agreement is a condition to your (or
your affiliates’) obligations to consummate the Acquisition pursuant to the
Acquisition Agreement (the “Acquisition Agreement Representations”) and (b) the
Specified Representations (as hereinafter defined). For purposes hereof,
“Specified Representations” means the representations and warranties of the
Borrower relating to corporate status, corporate power and authority to enter
into the Credit Documentation, due authorization, execution, delivery and
enforceability of the Credit Documentation, no conflicts with or consents under
charter documents, the Existing Credit Agreement or the Borrower’s existing
indentures pursuant to which the Borrower’s convertible subordinated notes and
senior unsecured notes were issued, Federal Reserve margin regulations, the use

 

-7-



--------------------------------------------------------------------------------

of the proceeds of the Bridge Facility not violating laws against sanctioned
persons, the Foreign Corrupt Practices Act and the U.S.A. Patriot Act, the
Investment Company Act and the absence any continuing event of default (limited
to violation of negative covenants (other than the Financial Covenant),
bankruptcy defaults, change of control and cross-acceleration to and
cross-payment default under the Existing Credit Agreement or the Borrower’s
existing indentures pursuant to which the Borrower’s convertible subordinated
notes and senior unsecured notes were issued). This paragraph, and the
provisions herein, shall be referred to as the “Limited Conditionality
Provision”.

6. Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letter and the contents hereof and thereof are confidential and, may not be
disclosed in whole or in part to any person or entity without our prior written
consent (such approval not to be unreasonably withheld or delayed) except (i) on
a confidential basis, to your affiliates and your and your affiliates’
directors, officers, employees, accountants, attorneys and other professional
advisors in connection with the Transactions, (ii) following your acceptance of
the provisions hereof and your return of an executed counterpart of this
Commitment Letter to the Lead Arrangers as provided below, you may disclose this
Commitment Letter and the contents hereof (but not the Fee Letter or the
contents thereof) in any offering memoranda relating to the Bridge Facility, in
any syndication or other marketing materials in connection with the Bridge
Facility or in connection with any public filing relating to the Transactions,
(iii) following your acceptance of the provisions hereof and your return of an
executed counterpart of this Commitment Letter to the Lead Arrangers as provided
below, you may file a copy of any portion of this Commitment Letter (but not the
Fee Letter) in any public record in which it is required by law to be filed,
(iv) you may disclose, on a confidential basis, the existence and contents of
this Commitment Letter, including Exhibit A (but not the Fee Letter) to any
rating agency or any prospective Lenders to the extent necessary to satisfy your
obligations or the conditions hereunder, (v) pursuant to the order of any court
or administrative agency in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law, compulsory legal process
or to the extent requested or required by governmental and/or regulatory
authorities, in each case based on the reasonable advice of your legal counsel
(in which case your agree, to the extent practicable and not prohibited by
applicable law, to inform us promptly thereof), (vi) you may disclose the
aggregate fee amounts contained in the Fee Letter in financial statements or as
part of Projections, pro forma information or a generic disclosure of aggregate
sources and uses related to fee amounts related to the Transactions to the
extent customary or required in offering and marketing materials for the Bridge
Facility or in any public filing relating to the Transactions (which in the case
of such public filing may indicate the existence of the Fee Letter), (vii) in
connection with the exercise of any remedy or enforcement of any right under
this Commitment Letter and the Fee Letter and (viii) this Commitment Letter and
the Fee Letter (redacted in a manner reasonably satisfactory to us) may be
disclosed to the Acquired Business, their respective subsidiaries and their
officers, directors, employees, affiliates, independent auditors (but only with
respect to this Commitment Letter), legal counsel and other legal advisors on a
confidential basis in connection with their consideration of the Transactions.

Each Commitment Party shall use all information provided to them by or on behalf
of you hereunder or in connection with the Acquisition or the related
Transactions solely for the purpose of providing the services which are the
subject of this Commitment Letter and otherwise in connection with the
Transactions and shall treat confidentially all such information and shall not
disclose such information; provided, however, that nothing herein shall prevent
the Commitment Parties or their respective affiliates from disclosing any such
information (i) pursuant to the order of any court or administrative agency or
in any pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case the Commitment Parties
agree to inform you promptly thereof prior to such disclosure to the extent not
prohibited by law, rule or regulation (except with respect to any audit or
examination conducted by bank accountants or any governmental bank

 

-8-



--------------------------------------------------------------------------------

regulatory authority exercising examination or regulatory authority), (ii) upon
the request or demand of any regulatory authority having jurisdiction over the
Commitment Parties or any of their respective affiliates (in each case such
Commitment Party agrees to inform you promptly thereof prior to disclosure to
the extent not prohibited by law, rule or regulation), (iii) to the extent that
such information becomes publicly available other than by reason of disclosure
in violation of this agreement by the Commitment Parties or any of their
respective affiliates, (iv) to the Commitment Parties’ affiliates, directors,
officers, employees, legal counsel, independent auditors and other experts or
agents who need to know such information in connection with the Transactions and
are informed of the confidential nature of such information and who are either
subject to customary confidentiality obligations of employment or professional
practice, or who agree to be bound by the terms of this paragraph (or language
substantially similar to this paragraph); provided that the Commitment Parties
shall be responsible for their affiliates’ compliance in keeping such
information confidential, (v) for purposes of establishing a “due diligence”
defense, (vi) to the extent that such information is received by the Commitment
Parties from a third party that is not to any of the Commitment Parties’
knowledge subject to confidentiality obligations to you or any of your
affiliates, (vii) to the extent that such information is independently developed
by the Commitment Parties, (viii) to actual or prospective, direct or indirect
counterparties (or their advisors) to any swap or derivative transaction
relating to the Borrower, the Acquired Business or any of their respective
subsidiaries or any of their respective obligations; provided that the
disclosure of any such information to any actual or prospective, direct or
indirect counterparty (or their advisors) to any such swap or derivative
transaction shall be made subject to the acknowledgment and acceptance by such
counterparty (and their advisors, as applicable) that such information is being
disseminated on a confidential basis (on substantially the terms set forth in
this paragraph or as is otherwise reasonably acceptable to you and each
Commitment Party) in accordance with customary market standards for
dissemination of such type of information or (vix) to potential Lenders,
participants or assignees who agree to be bound by the terms of this paragraph
(or language substantially similar to this paragraph or as otherwise reasonably
acceptable to you and each Commitment Party, including as may be agreed in any
confidential information memorandum or other marketing material). This paragraph
shall terminate on the second anniversary of the date hereof.

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to the Borrower, the Acquired Business and their respective
affiliates with the same degree of care as they treat their own confidential
information and otherwise subject to the immediately preceding paragraph. The
Commitment Parties further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer. In connection with the services and transactions contemplated hereby,
you agree that the Commitment Parties are permitted to access, use and share,
subject to the immediately preceding paragraph, with any of their bank or
non-bank affiliates, agents, advisors (legal or otherwise) or representatives
any information concerning the Borrower, the Acquired Business or any of their
respective affiliates that is or may come into the possession of the Commitment
Parties or any of such affiliates.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) the Bridge Facility and any related arranging or other
services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed

 

-9-



--------------------------------------------------------------------------------

appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with each transaction contemplated hereby and the process leading to
such transaction, each of the Commitment Parties has been, is, and will be
acting solely as a principal and has not been, is not, and will not be acting as
an advisor, agent or fiduciary, for you or any of your affiliates, stockholders,
creditors or employees or any other party, (v) the Commitment Parties have not
assumed and will not assume an advisory, agency or fiduciary responsibility in
your or your affiliates’ favor with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
of the Commitment Parties has advised or is currently advising you or your
affiliates on other matters) and the Commitment Parties have no obligation to
you or your affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth in this Commitment Letter and
(vi) the Commitment Parties and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from yours and
those of your affiliates, and the Commitment Parties have no obligation to
disclose any of such interests to you or your affiliates. To the fullest extent
permitted by law, you hereby waive and release any claims that you may have
against the Commitment Parties with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated by this Commitment Letter.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”), each of them is required to obtain, verify and
record information that identifies you, which information includes your name and
address and other information that will allow the Commitment Parties, as
applicable, to identify you in accordance with the U.S.A. Patriot Act, and that
such information may be shared with Lenders.

7. Survival of Obligations. The provisions of Sections 2, 3, 4, 6 and 8 shall
remain in full force and effect regardless of whether any Credit Documentation
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or any commitment or undertaking of the Commitment Parties
hereunder; provided that the provisions of Sections 2 and 3 shall not survive if
the commitments and undertakings of the Commitment Parties are terminated prior
to the effectiveness of the Bridge Facility; provided, further that if the
Bridge Facility closes and the Credit Documentation shall be executed and
delivered, (i) the provisions Sections 2 and 3 shall survive only until the
Syndication Date, and (ii) the provisions under Section 4 and the second
paragraph of Section 6 shall be superseded and deemed replaced by the terms of
the Credit Documentation governing such matters. You may terminate each of
Initial Bridge Lenders’ commitments hereunder at any time subject to the
provisions of the preceding sentence.

8. Miscellaneous. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts and by different parties hereto in separate counterparts,
all of which, taken together, shall constitute an original. Delivery of an
executed counterpart of a signature page to this Commitment Letter or the Fee
Letter by telecopier, facsimile or other electronic transmission (e.g., a “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart
thereof. Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter or the Fee Letter.

This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York. Each party hereto hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter, the Fee Letter, the Transactions and the
other transactions contemplated hereby and thereby or the actions of the
Commitment Parties in the

 

-10-



--------------------------------------------------------------------------------

negotiation, performance or enforcement hereof ; provided, however, that (a) the
interpretation of the definition of “Acquired Business Material Adverse Effect”
(and whether or not an “Acquired Business Material Adverse Effect” has occurred
or would reasonably be expected to occur), (b) the determination of the accuracy
of any Acquisition Agreement Representations and whether as a result of any
inaccuracy of any Acquisition Agreement Representation there has been a failure
of a condition precedent to your (or your affiliates’) obligation to consummate
the Acquisition or such failure gives you the right to terminate your (or your
affiliates’) obligations under the Acquisition Agreement and (c) the
determination of whether the Acquisition has been consummated in accordance with
the terms of the Acquisition Agreement shall, in each case, be governed by, and
construed and interpreted in accordance with, the internal laws and judicial
decisions of the State of Delaware applicable to agreements executed and
performed entirely within such State without giving effect to any choice or
conflict of laws provision or rule (whether of the State of Delaware or any
other jurisdiction) that would cause the application of laws of any jurisdiction
other than the State of Delaware.

Each party hereto hereby irrevocably and unconditionally submits to the
exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in the Borough of Manhattan in New York City in
respect of any suit, action or proceeding arising out of or relating to the
provisions of this Commitment Letter, the Fee Letter, the Transactions and the
other transactions contemplated hereby and thereby and irrevocably agrees that
all claims in respect of any such suit, action or proceeding may be heard and
determined in any such court. The parties hereto agree that service of any
process, summons, notice or document by registered mail addressed to you shall
be effective service of process against you for any suit, action or proceeding
relating to any such dispute. Each party hereto waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such suit, action or proceedings brought in any
such court, and any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final judgment in
any such suit, action or proceeding brought in any such court may be enforced in
any other courts to whose jurisdiction you are or may be subject by suit upon
judgment.

This Commitment Letter, together with the Fee Letter, embodies the entire
agreement and understanding among the parties hereto and your affiliates with
respect to the Bridge Facility and supersedes all prior agreements and
understandings relating to the subject matter hereof. No party has been
authorized by the Commitment Parties to make any oral or written statements that
are inconsistent with this Commitment Letter. Neither this Commitment Letter
(including the attachments hereto) nor the Fee Letter may be amended or any term
or provision hereof or thereof waived or modified except by an instrument in
writing signed by each of the parties hereto.

This Commitment Letter may not be assigned by you without our prior written
consent (and any purported assignment without such consent will be null and
void), is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto (and the Indemnified Parties). Each Initial
Bridge Lender may assign all or a portion of its commitment hereunder only to
one or more prospective Lenders that are (i) approved by you in writing (such
approval not be unreasonably withheld or delayed), or (ii) the lenders agreed
upon in writing by you and us on or prior to the date hereof (such Lenders
described in clauses (i) and (ii), each, a “Permitted Assignee”), whereupon such
Initial Bridge Lender shall be released from all or the portion of its
commitment hereunder so assigned; provided that no such assignment shall relieve
such Initial Bridge Lender of its obligations hereunder, except to the extent
such assignment is evidenced by a customary joinder agreement (a “Joinder
Agreement”) pursuant to which such Permitted Assignee agrees to become party to
this agreement and extend commitments directly to you on the terms set forth
herein, and which shall not add any conditions to the availability of the Bridge
Facility or change the

 

-11-



--------------------------------------------------------------------------------

terms of the Bridge Facility or change compensation in connection therewith
except as set forth in the Commitment Letter and the Fee Letter and which shall
otherwise be reasonably satisfactory to you and us.

Subject to Section 2 hereof, any and all obligations of, and services to be
provided by the Commitment Parties hereunder (including, without limitation, the
Initial Bridge Lenders’ commitments) may be performed and any and all rights of
the Commitment Parties hereunder may be exercised by or through any of its
respective affiliates or branches and, in connection with such performance or
exercise, the Commitment Parties may exchange with such affiliates or branches
information concerning you and your affiliates that may be the subject of the
transactions contemplated hereby and, to the extent so employed, such affiliates
and branches shall be entitled to the benefits afforded to the Commitment
Parties hereunder; provided, that with respect to the commitments, any
assignments thereof to an affiliate or branch will not relieve the Initial
Bridge Lender from any of their obligations hereunder unless and until such
affiliate or branch shall have funded the portion of the commitment so assigned
on the Closing Date.

Please indicate your acceptance of the terms of the Bridge Facility set forth in
this Commitment Letter and the Fee Letter by returning to us executed
counterparts of this Commitment Letter and the Fee Letter, and paying the fees
specified in the Fee Letter to be due and payable upon acceptance of this
Commitment Letter with respect to the Bridge Facility by wire transfer of
immediately available funds to the account specified by us, not later than
5:00 p.m. (New York City time) on November 3, 2014 whereupon the undertakings of
the parties with respect to the Bridge Facility shall become effective to the
extent and in the manner provided hereby. This offer shall terminate with
respect to the Bridge Facility if not so accepted by you at or prior to that
time. Thereafter, all commitments and undertakings of each Commitment Party
hereunder will expire on the earliest of (a) the Outside Date (as defined in the
Acquisition Agreement as in effect on the date hereof), (b) the closing of the
Acquisition or the execution of the Credit Documentation, (c) the date that the
Acquisition Agreement is terminated in accordance with its terms and (d) receipt
by the Commitment Parties of written notice from the Borrower of its election to
terminate all commitments under the Bridge Facility in full.

[The remainder of this page intentionally left blank.]

 

-12-



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, BANK OF AMERICA, N.A. By:  

/s/ Joseph L. Corah

  Name:   Joseph L. Corah   Title:   Director MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED By:  

/s/ Peter Hall

  Name:   Peter Hall   Title:   Managing Director

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Darin Mills

  Name:   Darin Mills   Title:   Director WELLS FARGO SECURITIES, LLC By:  

/s/ Andrew J. Gamble

  Name:   Andrew J. Gamble   Title:   Managing Director

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above: LABORATORY
CORPORATION OF AMERICA HOLDINGS By:  

/s/ Glenn Eisenberg

  Name:   Glenn Eisenberg   Title:   Executive Vice President, Chief Financial
Officer

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

SCHEDULE 1

 

Initial Bridge Lender    Commitment  

Bank of America, N.A.

     50.0 % 

Wells Fargo Bank, N.A

     50.0 % 

Total

     100 % 



--------------------------------------------------------------------------------

EXHIBIT A

SUMMARY OF TERMS AND CONDITIONS

BRIDGE FACILITY

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit A is attached.

 

Borrower:    Laboratory Corporation of America Holdings, a Delaware corporation,
(the “Borrower”). Guarantors:    None. Transactions:    The Borrower intends to
acquire (the “Acquisition”) all of the outstanding equity interests in Covance
Inc. (the “Acquired Business”) through a merger transaction with Neon Merger Sub
Inc., pursuant to the Agreement and Plan of Merger (together with the schedules
and exhibits thereto, the “Acquisition Agreement” ) dated as of November 2,
2014, among the Borrower, the Acquired Business and Neon Merger Sub Inc. for an
aggregate cash consideration set forth in the Acquisition Agreement as in effect
on the date hereof (“Acquisition Cash Consideration”) and common stock of the
Borrower as set forth in the Acquisition Agreement as in effect on the date
hereof (“Acquisition Stock Consideration” and together with the Acquisition Cash
Consideration, the “Acquisition Consideration”). In connection with the
Acquisition, the Borrower intends to (a) obtain a senior unsecured bridge term
loan credit facility described below under the caption “Bridge Facility” and (b)
pay the fees and expenses incurred in connection with the Transactions (as
defined below) (the “Transaction Costs”). It is anticipated that some or all of
the Bridge Facility will be replaced or refinanced by (i) the issuance of senior
unsecured notes by the Borrower through a public offering or in a private
placement (the “Senior Notes”), (ii) certain cash of the Acquired Business and
(iii) the proceeds of a senior unsecured term loan credit facility (the “Term
Loan Facility” and, together with the Senior Notes, the “Permanent Financing”).
The transactions described in this paragraph are collectively referred to herein
as the “Transactions”. Administrative Agent:    Bank of America, N.A. (“Bank of
America”) will act as sole and exclusive administrative agent for the Lenders
(the “Administrative Agent”). Syndication Agent:    Wells Fargo Bank, National
Association (“Wells Fargo Bank”) will act as sole and exclusive syndication
agent for the Bridge Facility (the “Syndication Agent”). Joint Lead Arrangers
and Joint Bookrunners:    Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“MLPFS”) and Wells Fargo Securities, LLC (“Wells Fargo Securities”) will act as

 

A-1



--------------------------------------------------------------------------------

   exclusive joint lead arrangers and exclusive joint bookrunners for the Bridge
Facility (each a “Lead Arranger” and together, the “Lead Arrangers”). Lenders:
   Bank of America, Wells Fargo Bank, National Association (“Wells Fargo Bank”)
and other banks, financial institutions and institutional lenders selected by
the Lead Arrangers in consultation with the Borrower. Bridge Facility:    A
senior unsecured bridge term loan credit facility in an aggregate principal
amount in U.S. dollars of $4,250,000,000 (the “Bridge Facility”) comprised of
two tranches: (a) a $3,850,000,000 364-day unsecured debt bridge tranche (the
“Capital Markets Bridge Tranche”) and (b) a $400,000,000 60-day unsecured cash
bridge tranche (the “Cash Bridge Tranche”). Purpose:    The proceeds shall be
used by the Borrower (i) to pay all or a portion of the Acquisition Cash
Consideration and (ii) to pay the Transaction Costs. Availability:    The Bridge
Facility shall be available in a single draw on the Closing Date. Interest Rates
and Fees:    As set forth in Annex I hereto. Calculation of Interest and Fees:
   Other than calculations in respect of interest at the Base Rate (which shall
be made on the basis of actual number of days elapsed in a 365/366 day year),
all calculations of interest and fees shall be made on the basis of actual
number of days elapsed in a 360-day year. Cost and Yield Protection:   
Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs, changes in capital
adequacy, liquidity and capital requirements or their interpretation (including
pursuant to Dodd-Frank or Basel III), illegality, unavailability and clear of
withholding or other taxes. Maturity:    The Capital Markets Bridge Tranche will
mature on the date that is 364 days after the Closing Date (the “Capital Markets
Bridge Maturity Date”).    The Cash Bridge Tranche will mature on the date that
is 60 days after the Closing Date (the “Cash Bridge Maturity Date”). Scheduled
Amortization:    None. Mandatory Prepayments and Commitment Reductions:    On or
prior to the Closing Date, the aggregate commitments in respect of the Bridge
Facility under the Commitment Letter or under the Credit

 

A-2



--------------------------------------------------------------------------------

   Documentation (as applicable) shall be permanently reduced, and after the
Closing Date, the aggregate loans under the Bridge Facility shall be prepaid, in
each case, dollar-for-dollar, by the following amounts (in each case subject to
exceptions to be agreed):    (a) 100% of the net cash proceeds (other than
proceeds from any casualty or condemnation event, any intercompany transfer or
dispositions not to exceed $10,000,000 in the aggregate) of all non-ordinary
course asset sales or other dispositions of property by the Borrower and its
subsidiaries (including proceeds from the sale of stock of any subsidiary of the
Borrower) other than net cash proceeds of any non-ordinary course sale or other
disposition that are reinvested in assets to be used in the Borrower’s and/or
its subsidiaries’ business within 180 days of receipt of such proceeds, subject
to other exceptions to be agreed upon;    (b) 100% of the committed amount of
any term loan credit facility or issuance of senior notes (including, without
limitation, the Term Loan Facility and any Senior Notes) entered into for the
purpose of financing the Transactions (such reduction to occur automatically
upon the effectiveness of definitive documentation for such term loan credit
facility); and    (c) without duplication of clause (b) above, 100% of the net
cash proceeds received from any incurrence of debt for borrowed money
(including, without limitation, any Senior Notes and any proceeds of any term
loan facility) other than (i) any intercompany debt of the Borrower or any of
its subsidiaries, (ii) any debt of the Borrower or any of its subsidiaries
incurred (x) in the ordinary course, (y) to pay Transaction costs, including any
fees under the Fee Letter or the Commitment Letter or (z) otherwise (other than
to fund any portion of the Acquisition Cash Consideration ) subject to pro forma
compliance with Maximum Leverage Ratio test, under the Credit Agreement dated as
December 21, 2011 among the Borrower, Bank of America, N.A., as administrative
agent and the lenders from time to time party thereto (the “Existing Credit
Agreement”), (iii) other incurrences of debt not to exceed $50,000,000 in the
aggregate at any time outstanding and (iv) other debt for borrowed money to be
agreed upon;    (d) 100% of the net cash proceeds received from any issuance of
equity (in a public offering or private placement) by the Borrower or any of its
subsidiaries in a capital raising transaction, subject to exceptions for
employee stock option plans and other equity issuances to be agreed upon.    All
mandatory prepayments or commitment reductions pursuant to clause (b) through
(d) above shall be applied first to the Capital Markets Bridge Tranche and
second to the Cash Bridge Tranche. All mandatory prepayments and commitment
reductions pursuant to clause (a) above shall be applied pro rata to the Capital
Markets Bridge Tranche and the Cash Bridge Tranche.

 

A-3



--------------------------------------------------------------------------------

   In addition, the commitments shall terminate on the earliest of (x) the
Outside Date (as defined in the Acquisition Agreement as in effect on the date
hereof), (y) the closing of the Acquisition and (z) the date that the
Acquisition Agreement is terminated in accordance with its terms. Optional
Prepayments and Commitment Reductions:    The Bridge Facility may be prepaid at
any time in whole or in part without premium or penalty, upon written notice, at
the option of the Borrower, except that any prepayment of LIBOR advances other
than at the end of the applicable interest periods therefor shall be made with
reimbursement for any funding losses and redeployment costs of the Lenders
resulting therefrom. The commitment under the Bridge Facility may be reduced
permanently or terminated by the Borrower at any time without penalty. Optional
prepayments may be allocated between the Capital Markets Bridge Tranche and the
Cash Bridge Tranche as determined by the Borrower. Conditions Precedent to
Borrowing on the Closing Date:    The borrowing under the Bridge Facility on the
Closing Date will be subject solely to the conditions precedent set forth in
Section 5 of the Commitment Letter and Exhibit B to the Commitment Letter.
Representations and Warranties:    Substantially similar to the Existing Credit
Agreement (including with respect to exceptions, baskets and materiality
qualifiers) with such modifications as may be agreed among the parties and
limited to the following: (i) organization, powers, (ii) authorization, (iii)
enforceability, (iv) governmental approvals, (v) financial statements, (vi) no
material adverse change, (vii) subsidiaries, (viii) litigation; compliance with
laws, (ix) federal reserve regulation, (x) investment company act, (xi) use of
proceeds, (xii) tax returns, (xiii) no material misstatements, (xiv) employee
benefit plans, (xv) environmental matters, (xvi) senior indebtedness, (xvii) no
default and (xviii) laws against sanctioned persons, FCPA, PATRIOT Act.
Covenants:    Those affirmative, negative and financial covenants substantially
similar to the Existing Credit Agreement (including with respect to exceptions,
baskets and materiality qualifiers) with such modifications as may be agreed
among the parties, or otherwise noted below, and limited to the following:   
(a)    Affirmative Covenants: (i) Existence, business and properties; compliance
with laws, (ii) insurance, (iii) obligations and taxes, (iv) financial
statements, reports, etc, (v) litigation and other notices, (vi) maintaining
records, access to properties and inspections, (vii) use of proceeds and (viii)
violation of laws against sanctioned persons and FCPA).

 

A-4



--------------------------------------------------------------------------------

   (b)    Negative Covenants: Restrictions on (i) subsidiary indebtedness, (ii)
liens, (iii) mergers, consolidation and sale of assets, (iv) business of
borrower and subsidiaries, and (v) organizational documents.    (c)    Financial
Covenants:      

•   Maximum Leverage Ratio of 4.75 to 1.00

      calculated in a manner substantially similar to the Existing Credit
Agreement as in effect on the date hereof. Events of Default:    Substantially
similar to the Existing Credit Agreement (including with respect to exceptions,
baskets and materiality qualifiers) with such modifications as may be agreed
among the parties and limited to (i) accuracy of representations in any material
respects, (ii) nonpayment of principal, interest, fees or other amounts when
due, (iii) failure to perform or observe covenants set forth in the Credit
Documentation, (iv) cross defaults to other material indebtedness, (v)
bankruptcy and insolvency defaults, (vi) material monetary judgments, (vii)
ERISA events and (viii) change of control. Assignments and Participations:   
Prior to the Closing Date, the Lenders will be permitted to assign commitments
on terms substantially consistent with Section 8 of the Commitment Letter. From
and after the Closing Date, the Lenders will be permitted to assign loans under
the Bridge Facility in minimum amounts to be agreed upon with the consent of the
Borrower (not to be unreasonably withheld, and such consent not to be required
(x) during the continuance of an Event of Default or (y) in connection with an
assignment to a lender, an affiliate of a lender or an approved fund). The
Borrower shall be deemed to have consented to any assignment if it shall have
failed to respond to a request for consent within ten business days. All
assignments shall require the consent of the Administrative Agent. The Lenders
will be permitted to sell participations in loans and commitments without
restriction. Voting rights of participants shall be limited to significant
matters such as changes in amount, rate and maturity date. An assignment fee in
the amount of $3,500 will be charged with respect to each assignment unless
waived by the Administrative Agent. Waivers and Amendments:    Amendments and
waivers of the provisions of the Credit Documentation will require the approval
of Lenders holding advances and commitments representing more than 50% of the
aggregate advances and commitments under the Bridge Facility (the “Required
Lenders”), except that the consent of each Lender will be required with respect
to, among other things, (i) increases in commitment amount of such Lender, (ii)
reductions of principal, interest, or fees payable to

 

A-5



--------------------------------------------------------------------------------

   such Lender and (iii) extensions of scheduled maturities or times for payment
of the loans or commitments of such Lender. Indemnification:    Subject to the
limitations set forth in Section 4 of the Commitment Letter to which this
Exhibit A is attached, the Borrower will indemnify and hold harmless the
Administrative Agent, each Lead Arranger, each Lender and each of their
affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and against all losses, liabilities, claims,
damages or expenses arising out of or relating to the Transactions, the Bridge
Facility, the Borrower’s use of loan proceeds or the commitments, including, but
not limited to, reasonable and documented out-of pocket attorneys’ fees and
settlement costs, except, in each case, to the extent such losses, liabilities,
claims, damages or expenses resulted from such Indemnified Party’s gross
negligence or willful misconduct. This indemnification shall survive and
continue for the benefit of all such persons or entities, notwithstanding any
failure of the Bridge Facility to close. Governing Law:    New York. Expenses:
   Subject to the limitations set forth in Section 4 of the Commitment Letter to
which this Exhibit A is attached, the Borrower will pay all reasonable and
documented out-of-pocket costs and expenses associated with the preparation, due
diligence, administration, syndication and enforcement of all Credit
Documentation, including, without limitation, the legal fees and expenses of the
Administrative Agent’s counsel, regardless of whether or not the Bridge Facility
are closed. The Borrower will also pay the reasonable and documented
out-of-pocket expenses of each Lender in connection with the enforcement of any
of the Credit Documentation related to the Bridge Facility following a default
or event of default thereunder; provided that the Borrower shall not be liable
for the fees, disbursements and charges of more than one separate firm for the
Lenders in each relevant jurisdiction with respect to the same matter (unless
there shall exist an actual or perceived conflict of interest among the Lenders,
in which case, one or more additional firms shall be permitted to the extent
necessary to eliminate such conflict). Counsel to the Administrative Agent:   
Davis Polk & Wardwell LLP. Miscellaneous:    Each of the parties shall (i) waive
its right to a trial by jury and (ii) submit to New York jurisdiction.

 

A-6



--------------------------------------------------------------------------------

ANNEX I

TO EXHIBIT A

 

Interest Rates:    The interest rates per annum applicable to the Bridge
Facility will be, at the option of the Borrower (i) LIBOR (calculated on a
360-day basis) plus the Applicable LIBOR Margin (as hereinafter defined) or (ii)
the Base Rate (calculated on a 365/366-day basis) plus the Applicable Base Rate
Margin (as hereinafter defined).    The Borrower may select interest periods of
one, two, three or six months (and, if agreed to by all relevant Lenders, twelve
months) for LIBOR advances. Interest shall be payable at the end of the selected
interest period, but no less frequently than quarterly.    “LIBOR” and “Base
Rate” will have meanings customary and appropriate for financings of this type
(and in any event shall not be less than 0%). Default Interest:    Automatically
upon the occurrence of a payment event of default, the amount of principal and
interest overdue shall bear interest at a default rate of interest equal to an
additional 2% per annum over the rate otherwise applicable and such interest
will be payable on demand and in the case of overdue interest, 2% in excess of
the interest rate applicable to the principal on which such interest accrued.

Applicable LIBOR Margin:

 

     Pricing
Level I      Pricing
Level II      Pricing
Level III      Pricing
Level IV  

Ratings

   ³BBB/Baa2      BBB–/Baa3-      BB+/Ba1      £BB/Ba2  

Closing Date through 89 days following the Closing Date

     125 bps         150 bps         175 bps         200 bps   

90th day following the Closing Date through 179th day following the Closing Date

     150 bps         175 bps         200 bps         225 bps   

180th day following the Closing Date through 269th day following the Closing
Date

     175 bps         200 bps         225 bps         250 bps   

From the 270th day following the Closing Date

     200 bps         225 bps         250 bps         275 bps   

The foregoing pricing shall be based on the senior, unsecured non-credit
enhanced long-term indebtedness for borrowed money of the Borrower issued by
Moody’s Investors Service, Inc. (“Moody’s”) and Standard & Poor’s Financial
Services LLC (“S&P”) (the “Public Debt Rating”). If (a)

 

Annex I-1



--------------------------------------------------------------------------------

each of the Public Debt Ratings falls within a different pricing level, then the
pricing level shall be set based on the higher of such pricing levels; provided
that if there is a split in Public Debt Ratings of more than one level, the
pricing level that is one level lower than the pricing level of the higher
Public Debt Rating shall apply, (b) if the Borrower only has one Public Debt
Rating, the pricing level shall be set based upon the pricing level one level
lower than such Public Debt Rating, and (iii) if the Borrower does not have any
Public Debt Rating, pricing level IV shall apply.

 

Applicable Base Rate Margin:    The greater of (i) 0% and (ii) the Applicable
LIBOR Margin minus 1.0%. Duration Fees:    The Borrower will pay a fee (the
“Duration Fee”), for the ratable benefit of the Lenders, in an amount equal to
(i) 0.50% of the aggregate principal amount of the loans under the Bridge
Facility outstanding on the date which is 90 days after the Closing Date, due
and payable in cash on such 90th day (or if such day is not a business day, the
next business day); (ii) 0.75% of the aggregate principal amount of the loans
under the Bridge Facility outstanding on the date which is 180 days after the
Closing Date, due and payable in cash on such 180th day (or if such day is not a
business day, the next business day); and (iii) 1.00% of the aggregate principal
amount of the loans under the Bridge Facility outstanding on the date which is
270 days after the Closing Date, due and payable in cash on such 270th day (or
if such day is not a business day, the next business day). Undrawn Fees:    The
Borrower will pay a fee (the “Undrawn Fee”), for the ratable benefit of the
Lenders, in an amount equal to 0.15% of the undrawn portion of the commitments
in respect of the Bridge Facility from and including the later of (x) the day
that is 60 days following the execution of the Commitment Letter and (y) date of
execution of the Credit Documentation to but excluding the Fee Payment Date,
which fee shall payable upon the Fee Payment Date. For the purposes hereof, “Fee
Payment Date” means the earlier of (i) termination or expiration of the
commitments under the Bridge Facility and (ii) the Closing Date.

 

Annex I-2



--------------------------------------------------------------------------------

EXHIBIT B

CONDITIONS PRECEDENT TO CLOSING

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit B is attached.

The initial borrowing under the Bridge Facility will be subject to the following
additional conditions precedent (subject to the Limited Conditionality
Provision):

(i) The Acquisition shall be consummated substantially concurrently with the
closing under the Bridge Facility in accordance with the Acquisition Agreement
and the Acquisition Agreement shall not have been amended or modified, and no
condition shall have been waived or consent granted, in any respect that is
materially adverse to the Lenders or the Lead Arrangers without the Lead
Arrangers’ prior written consent; provided that (i) increases in purchase price,
if funded with equity, shall not be deemed to be materially adverse to the
interests of the Lenders and the Lead Arrangers and shall not require the
consent of the Lead Arrangers to the extent funded by equity only,
(ii) decreases in purchase price shall not be deemed to be materially adverse to
the interests of the Lenders or the Lead Arrangers and shall not require the
consent of the Lead Arrangers if such purchase price reduction shall reduce
dollar-for-dollar the commitments in respect of the Bridge Facility; and
(iii) any amendment to the definition of “Material Adverse Effect” as defined in
the Acquisition Agreement are materially adverse to the interests of the Lenders
and the Lead Arrangers.

(ii) The Lead Arrangers shall have received for each of the Borrower and the
Acquired Business (a) U.S. GAAP audited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows for the three most
recent fiscal years ended at least 90 days prior to the Closing Date and
(b) U.S. GAAP unaudited consolidated balance sheets and related statements of
income, stockholders’ equity (to the extent available) and cash flows for each
subsequent fiscal quarter ended at least 45 days before the Closing Date, which
financial statements shall meet in all material respects the requirements of
Regulation S-X under the Securities Act of 1933, as amended, and all other
accounting rules and regulations of the SEC promulgated thereunder applicable to
a registration statement under such Act on Form S-3, provided that the
Borrower’s and the Acquired Business’s public filing of any required financial
statements with the SEC shall constitute delivery of such financial statements
to the Lead Arrangers. The Agent acknowledges receipt of (i) the annual audited
financial statements of the Borrower and the Acquired Business for the fiscal
years ended December 31, 2011, December 31, 2012 and December 31, 2013 and
(ii) the unaudited consolidated balance sheets and related statements of income
and cash flows of each of the Acquired Business and the Borrower for each fiscal
quarter through June 30, 2014.

(iii) The Lead Arrangers shall have received a pro forma consolidated balance
sheet of the Borrower and the Acquired Business as the last day of the most
recently completed fiscal quarter period for which financial statements have
been delivered pursuant to paragraph (ii) above and pro forma consolidated
income statements for the most recent fiscal year and most recent interim period
delivered pursuant to paragraph (ii) above, prepared after giving effect to the
Transactions as if the Transactions had occurred

 

Exhibit B-1



--------------------------------------------------------------------------------

as of the last day of the pro forma financial statements delivered (in the case
of such balance sheet) or at the beginning of the pro forma financial statements
delivered (in the case of the income statement), which pro forma financial
statements shall meet in all material respects the requirements of Regulation
S-X under the Securities Act of 1933, as amended, and all other accounting rules
and regulations of the SEC promulgated thereunder applicable to a registration
statement under such Act on Form S-3; provided that the Borrower’s and the
Acquired Business’s public filing of any required pro forma financial statements
with the SEC shall constitute delivery of such financial statements to the Lead
Arrangers.

(iv) (A) The Administrative Agent shall have received customary legal opinions,
corporate organizational documents, good standing certificates, resolutions and
other customary closing certificates, and a borrowing notice and (B) the
Acquisition Agreement Representations shall be true and correct, except to the
extent that failure of such Acquisition Agreement Representations to be true and
correct would not give the Borrower (or a subsidiary) the right to terminate its
(or its affiliates’) obligations under the Acquisition Agreement or result in a
failure to satisfy a condition to the Borrower’s (or the Borrower’s affiliates’)
obligations to consummate the Acquisition pursuant to the Acquisition Agreement
and the Specified Representations shall be true and correct in all material
respects as of the Closing Date.

(v) The Administrative Agent shall have received a solvency certificate from the
chief financial officer of the Borrower in the form attached as Annex I hereto.

(vi) The Borrower shall have a Public Debt Rating (giving effect to the
Transactions) from each of S&P and Moody’s.

(vii) The Lead Arrangers, the Administrative Agent and the Lenders shall have
received all fees and invoiced expenses required to be paid on or prior to the
Closing Date pursuant to the Fee Letter or Commitment Letter, (solely with
respect to expenses) to the extent invoiced at least 3 days prior to the Closing
Date.

(viii) The Lead Arrangers shall have received at least five business days prior
to the Closing Date, to the extent requested at least ten business days prior to
the Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act.

 

Exhibit B-2



--------------------------------------------------------------------------------

ANNEX I

TO EXHIBIT B

FORM OF

SOLVENCY CERTIFICATE

[            ], 201[    ]

This Solvency Certificate is delivered pursuant to Section [    ] of the Credit
Agreement dated as of [            ], 201[    ], among [            ] (the
“Credit Agreement’). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:

1. I am the [Chief Financial Officer] of the Borrower. I am familiar with the
Transactions and have reviewed the Credit Agreement, financial statements
referred to in Section [    ] of the Credit Agreement and such documents and
made such investigation as I deemed relevant for the purposes of this Solvency
Certificate.

2. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, on and as of such date (i) the fair value of the assets of the
Borrower and its subsidiaries on a consolidated basis, at a fair valuation on a
going concern basis, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of the Borrower and its subsidiaries on a
consolidated basis; (ii) the present fair saleable value of the property of the
Borrower and its subsidiaries on a consolidated and going concern basis will be
greater than the amount that will be required to pay the probable liability of
the Borrower and its subsidiaries on a consolidated basis on their debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured in the ordinary course of
business; (iii) the Borrower and its subsidiaries on a consolidated basis will
be able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured in the
ordinary course of business; and (iv) the Borrower and its subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date.

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as [Chief Financial Officer] of the Borrower and not individually
and the undersigned shall have no personal liability to the Administrative Agent
or the Lenders with respect thereto.

 

Annex I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

LABORATORY CORPORATION OF AMERICA HOLDINGS   By:  

 

    Name:       Title:   [Chief Financial Officer]

 

Annex I-2